DETAILED ACTION
The Office Action is in response to Amendment and Remarks dated on 07/18/2022.
Claims 1, 3-6, 8-11, 13-15, and 18-20 as presented in the listing of claims below are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email communication with Jang, Seung-Hyun (Reg. No. 75303) on 7/27/2022.

The listings of claims below will replace all prior versions and listings of claims in the application:

LISTING OF CLAIMS
1. (Currently amended) A method for controlling autonomous driving in an autonomous vehicle, the method comprising: 
determining, by a human driver gaze detector, whether a human driver is in a forward gaze state under an autonomous driving mode; 
determining, by a control command generator, a first steering wheel torque threshold and a first torque holding time, based on a result of determining whether the human driver is in the forward gaze state; 
determining, by a human driver intervention determiner, whether human driver intervention has occurred, based on the first steering wheel torque threshold and the first torque holding time; 
switching, by the control command generator, the autonomous driving mode to a manual driving mode upon determination that the human driver intervention has occurred; 
determining, by a right to control handover determiner, whether a warning alarm for a right to control handover request is required under the autonomous driving mode; 
activating, by the control command generator, a minimal risk maneuver (MRM) driving mode and maintaining the MRM driving mode when the warning alarm is required; 
determining, by the human driver gaze detector, whether the human driver is in the forward gaze state under the MRM driving mode; and 
varying, by the control command generator, a second steering wheel torque threshold and a second torque holding time based on a level of the forward gaze state of the human driver under the MRM driving mode, 
wherein the first steering wheel torque threshold in the forward gaze state of the human driver is set to be less than the first steering wheel torque threshold in a non-forward gaze state of the human driver.

2. (Cancelled) 

3. (Previously presented) The method of claim 1, wherein the autonomous driving mode maintained after activating the MRM driving mode includes a deceleration mode while a current lane is maintained.

4. (Previously presented) The method of claim 1. wherein the first steering wheel torque threshold is set to be greater than the second steering wheel torque threshold.

5. (Previously presented) The method of claim 4, wherein the first torque holding time is set to be larger than the second torque holding time.

6. (Previously presented) The method of claim 1, wherein after the MRM driving mode is activated, the warning alarm is output, 
wherein when the human driver intervention has occurred, the outputting of the warning alarm is deactivated and the vehicle operates in the manual driving mode.

7. (Cancelled) 

8. (Previously presented) The method of claim 1, wherein the first torque holding time in the forward gaze state of the human driver is set to be less than the first torque holding time in the non-forward gaze state of the human driver.

9. (Previously presented) The method of claim 1, wherein a condition for determining whether the human driver is in the forward gaze state varies based on a dangerous situation detected during the autonomous driving mode.

10. (Previously presented) The method of claim 9, wherein determining whether the human driver is in the forward gaze state includes: 
determining a gaze toward a front windshield as a forward gaze of the human driver in a risk of forward collision; 
determining a gaze toward a left collision direction as the forward gaze in a risk of left collision; and 
determining a gaze toward a right collision direction as the forward gaze in a risk of right collision.

11. (Previously presented) A device for controlling autonomous driving in an autonomous vehicle, the device comprising: 
a processor; and 
a non-transitory storage medium containing program instructions that, when executed by the processor, causes an autonomous driving controller to: 
control autonomous driving; 
determine whether a warning alarm for a right to control handover is required during the autonomous driving; 
determine a first steering wheel torque threshold and a first torque holding time based on a determination result about whether a human driver is in a forward gaze state; 
determine whether human driver intervention has occurred, based on the first steering wheel torque threshold and the first torque holding time; and 
switch an autonomous driving mode to a manual driving mode when the human driver intervention has occurred, 
wherein the program instructions when executed are configured to: 
activate a minimal risk maneuver (MRM) driving mode and maintain the MRM driving mode when the warning alarm is required; and 
4vary a second steering wheel torque threshold and a second torque holding time based on a level of the forward gaze state of the human driver under the MRM driving mode, and 
wherein the first steering wheel torque threshold corresponding to the forward gaze state of the human driver is set to be less than the first steering wheel torque threshold corresponding to a non-forward gaze state of the human driver.

12. (Cancelled) 

13. (Previously presented) The device of claim 11, wherein the autonomous driving mode maintained after activating the MRM driving mode includes a deceleration mode while a current lane is maintained.

14. (Previously presented) The device of claim 11, wherein the first steering wheel torque threshold is set to be greater than the second steering wheel torque threshold.

15. (Previously presented) The device of claim 14, wherein the first torque holding time is set to be larger than the second torque holding time.

16. (Cancelled) 

17. (Cancelled) 

18. (Previously presented) The device of claim 11, wherein the first torque holding time corresponding to the forward gaze state of the human driver is set to be less than the first torque holding time corresponding to the non-forward gaze state of the human driver.

19. (Previously presented) The device of claim 11, wherein a condition for determining whether the human driver is in the forward gaze state varies based on a dangerous situation detected during the autonomous driving mode.

20. (Previously presented) The device of claim 19, wherein the condition for determining whether the human driver is in the forward gaze state includes: 
when a risk of forward collision occurs, a gaze of the driver toward a front windshield is determined as the forward gaze; 
when a risk of left collision occurs, a gaze of the driver toward a left collision direction is determined as the forward gaze; and 
when a risk of right collision occurs, a gaze of the driver toward a right collision direction is determined as the forward gaze.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding independent claims 1 and 11, closest prior arts over Ichikawa et al. (US 20180329416 A1, hereinafter Ichikawa) and Hatano (US 20190054928 A1, hereinafter Hatano) taken either individually or in combination with other prior art of record fails to teach the claimed invention as a whole.

Ichikawa teaches switching from automatic driving to the manual driving based on the driving operation input amount and holding time (Abstract), wherein operation input comprises of steering wheel torque threshold and torque holding time which are varied (FIG. 2; par [0056]: “FIG. 2 is a graph illustrating a case where a first driving switching threshold Th1 and a second driving switching threshold Th2 are fixed values. In a case where it is determined that the driver is not in the state where the manual driving can be initiated, the threshold setting unit 18 sets, as the threshold for the manual driving switching, the second driving switching threshold Th2 exceeding the first driving switching threshold Th1 pertaining to a case where it is determined that the driver is in the state where the manual driving can be initiated as illustrated in FIG. 2. These first driving switching threshold Th1 and second driving switching threshold Th2 are respectively set as, for example, thresholds for the above-described steering angle threshold, steering torque threshold […]”; par [0063]: “The following description relates to the aspect in which the processing for the switching from the automatic driving to the manual driving is performed in a case where the duration during which the operation input amount exceeds the driving switching threshold exceeds the duration threshold and the amount of the driver's operation input exceeds the driving switching threshold. In a case where it is determined by the driver state determination unit 17 that the driver is in the state where the manual driving can be initiated, the threshold setting unit 18 sets a first duration threshold as the duration threshold for the manual driving switching. In a case where it is determined by the driver state determination unit 17 that the driver is not in the state where the manual driving can be initiated, the threshold setting unit 18 sets a second duration threshold exceeding the first duration threshold as the duration threshold. In a case where it is determined that the driver is not in the state where the manual driving can be initiated, the threshold setting unit 18 sets the duration threshold such that the switching to the manual driving becomes less likely”) based on whether the driver’s gaze is directed toward the front of the vehicle which indicates readiness (par [0049]: “In addition, the driver state determination unit 17 may determine whether or not the driver is in the state where the manual driving can be initiated based on the image captured by the driver imaging camera 92. […] In a case where the driver's face or line of sight is directed toward the front of the vehicle, for example, the driver state determination unit 17 determines that the driver is in the state where the manual driving can be initiated. In a case where the driver's face or line of sight is not directed toward the front of the vehicle, for example, the driver state determination unit 17 determines that the driver is not in the state where the manual driving can be initiated”), but fails to specifically teach a minimal risk maneuver (MRM) driving mode and maintaining the MRM driving mode when the warning alarm is required; determining, by the human driver gaze detector, whether the human driver is in the forward gaze state under the MRM driving mode; and varying, by the control command generator, a second steering wheel torque threshold and a second torque holding time based on a level of the forward gaze state of the human driver.

Hatano teaches performing deceleration control and urging the driver to take over control of the vehicle (FIG. 10), wherein during deceleration control the threshold value that is used in determination as to whether or not to switch automatic driving mode to manual driving mode is changed (Hatano FIG. 11 S208; Hatano par [0083]: “In a case where an operation amount and/or an operation time with respect to at least one operation device among the accelerator pedal 70, the brake pedal 72, the steering wheel 74, and the like exceed a threshold value that is set with respect to the operation amount or the operation time, the hand-over control unit 134 performs control of transitioning a driving mode to the hand-over. Here, the operation amount can be detected by operation detection sensors (the accelerator opening sensor 71, the brake stepping amount sensor (brake switch) 73, and the steering angle sensor 75) corresponding to the operation devices, and the like. The operation amount represents the […] the entirety of steering torque, or a variation amount thereof. In addition, for example, the operation time can be acquired by measuring time at which the operation is received by the operation devices”; Hatano par [0097]: “Next, the hand-over control unit 134 changes a threshold value that is used in determination as to whether or not to switch the automatic driving mode to the manual driving mode in correspondence with operation contents to the operation devices (S208)”), but fails to specifically teach varying, by the control command generator, a second steering wheel torque threshold and a second torque holding time based on a level of the forward gaze state of the human driver.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.K./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668